Citation Nr: 0843589	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  02-03 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's left knee injury residuals and chondromalacia 
patella, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
veteran's left knee osteoarthritis, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from August 1978 to December 
1983.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which, in pertinent 
part, denied an increased disability evaluation for the 
veteran's post-operative left knee injury residuals with 
chondromalacia patella, arthrotomy residuals, and patellar 
shaving and drilling residuals.  In December 2003, the 
veteran was afforded a hearing before the undersigned 
Veterans Law Judge sitting at the RO.  In April 2004, the 
Board remanded the veteran's claim to the RO for additional 
action.  In March 2006, the Board again remanded the 
veteran's claim to the RO for additional action.  

In June 2007, the RO recharacterized the veteran's 
post-operative left knee disability as left knee injury 
residuals with chondromalacia patella; increased the 
evaluation for that disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 from 20 to 30 percent; effectuated that 
award as of March 16, 1999; granted a separate 10 percent 
evaluation for the veteran's left knee osteoarthritis under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003; 
and effectuated that award as of January 29, 2001.  In March 
2008, the Board remanded the veteran's claim to the RO for 
additional development.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  




REMAND

The veteran advances that his chronic post-operative left 
knee disabilities render him totally unemployable.  The 
report of an October 2006 VA examination for compensation 
purposes states that:

The veteran certainly could not be 
considered able to be employed at this 
time because of all of his major 
limitations on standing and moving, his 
tremendous "distraction" with this 
terribly painful chronic pain syndrome 
and chronic knee pain.  

The United States Court of Appeals for the Federal Circuit's 
(Federal Circuit) has held that "[o]nce a veteran submits 
evidence of a medical disability, and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, the 'identify the benefit sought' 
requirement of 38 C.F.R. § 3.155(a) is met and the VA must 
consider [a total rating for compensation purposes based on 
individual unemployability]."  Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001).  The RO has not had an 
opportunity to address the veteran's claim of entitlement to 
a total rating for compensation purposes based on individual 
unemployability.  

Accordingly, this case is REMANDED for the following action:  

1.  Adjudicate the veteran's entitlement 
to a total rating for compensation 
purposes based on individual 
unemployability.  The veteran should be 
informed in writing of the resulting 
decision and his associated appellate 
rights.  The issue is not on appeal 
unless there is a notice of disagreement 
and a substantive appeal as to the issue.  

2.  Then readjudicate the veteran's 
entitlement to increased evaluations for 
his post-operative left knee injury 
residuals with chondromalacia patella and 
left knee osteoarthritis.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

